Citation Nr: 1801201	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2017, the Veteran testified at a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hearing loss and tinnitus are due to noise exposure from basic training and his duties as a light vehicle driver during active service, and from combat training in an artillery unit during Reserve service.  He testified at his Board hearing that he experienced bouts of hearing loss after firing artillery during active service and that he first noticed tinnitus during Reserve service.  

The Veteran's audiogram at service entry revealed puretone hearing threshold levels of -5 or 0 decibels at the tested frequencies and his audiogram at service separation revealed puretone hearing threshold levels of 0 decibels at all tested frequencies.  

The Veteran was afforded a VA examination in April 2013.  Examination revealed hearing loss disability in each ear.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure, as there was no change in hearing or report of tinnitus during active service.  

Initially, given the Veteran's assertions and testimony regarding noise exposure during Reserve service, the Board observes that his service treatment and personnel records from Reserve service are pertinent to the case.  Thus, the AOJ should attempt to obtain them.

Turning to the evidence of record, the Board notes that as the in-service audiograms were performed before October 1967, the results are likely in ASA units and need to be converted to ISO/ANSI units, which would result in a higher degree of loss at each frequency.  The record is unclear whether the examiner considered this need for conversion.  Moreover, the Veteran indicated at his Board hearing that he had not been afforded a hearing test at service separation.  Thus, the AOJ should afford the Veteran a new examination for an opinion that considers the above as well as his noise exposure during Reserve service.

The Board would be remiss if it did not mention that a September 2012 private treatment record shows the Veteran's report of tinnitus since a blast injury in 1981 and a February 2013 private treatment record shows that he was awarded disability benefits for a job-related injury in which he was hit on the head by a piece of lumber.  Thus, the examiner should be asked to address this evidence as well.  In that regard, the AOJ should ask the Veteran to clarify whether he received Social Security disability or Workers' Compensation benefits for that injury, and attempt to obtain any associated medical records.

Lastly, as indicated above, the Veteran's claims file contains private medical records pertinent to the case.  However, in both the August 2013 rating decision and April 2015 statement of the case, the RO indicated that no private medical records had been submitted.  Due process requires that the AOJ in the first instance review these private medical records, which are located in the Veteran's Virtual VA file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to clarify whether he received Social Security disability or Workers' Compensation benefits for the job-related injury in which he was hit on the head by a piece of lumber.  Attempt to obtain any associated medical records.

2. Attempt to obtain the Veteran's service treatment and personnel records from Reserve service.

3. Then, schedule the Veteran for a VA examination to determine the etiology of his hearing loss and tinnitus.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  As the service audiograms were performed before October 1967, the results are likely in ASA units and need to be converted to ISO/ANSI units.  The examiner should consider this need for conversion.  The examiner should also consider the September 2012 private treatment record showing a history of tinnitus since a blast injury in 1981 and February 2013 private treatment record showing a history of a job-related head injury.  Specifically, the examiner should address the following.

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include noise exposure from basic training and as a light vehicle driver.  

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include noise exposure from basic training and as a light vehicle driver.  

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was incurred in or aggravated by Reserve service, to include noise exposure from combat training in an artillery unit.  

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred in or aggravated by Reserve service, to include noise exposure from combat training in an artillery unit.  

(e) Given the Veteran's assertion that he had not been afforded a hearing test at separation from active service, the examiner should state whether there would be any change in the above opinions if that examination were disregarded.

4. Then, readjudicate the claims with consideration of all of the evidence added to the claims file, to include the private medical records already located in the Veteran's Virtual VA file.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

